DEL SOLE, Judge,
concurring:
I join the decision of the Majority as expressed in the Opinion by my distinguished colleague, Judge Justin Johnson. I write separately only to point out that the issue before this Court did not include the question of the failure of the trial court to award counsel fees. I believe that counsel fees should have been awarded to the Appellant on that portion of the claim involving the wage loss benefits. The Majority Opinion clearly points out that the Appellant received payment from her employer based upon a decision made by her employer after the accident. It is inconceivable that the carrier could have construed this to be a coordination of benefits matter. Therefore, I believe that *104the carrier’s refusal to pay work loss benefits was unreasonable and counsel fees related to that recovery should have been awarded.
McEWEN, J. joins concurring statement by DEL SOLE, J.